 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tanya Winters,                                   No. CV-18-03323-PHX-DLR
10                  Plaintiff,                        ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15         Pursuant to Local Rule Civil 42.1(e)(2) and (3), because this case appears to be
16   substantially related (if not identical) to CV 18-2467-PHX-JAT, CV 18-2468-PHX-JAT
17   and CV 18-3322-PHX-JAT; and thus having the cases heard by different Judges would
18   require a duplication of the same work, the Court will transfer CV 18-3323 to the
19   undersigned.
20         In CV 18-3322-PHX-JAT, the Court issued the following order:
21                Pending before the Court is Plaintiff’s appeal of a denial of social
           security benefits. (Doc. 1). Plaintiff has also moved to proceed in forma
22         pauperis. (Doc. 2). Plaintiff has also filed two motions regarding service.
                  Plaintiff has filed at least two previous cases purporting to be an
23         appeal of a denial of social security disability benefits: CV 18-2467 and CV
           18-2468. This case appears to be duplicative of those two cases.
24                In CV 18-2467, this Court held a hearing regarding Plaintiff’s failure
           to complete the service packets so the Marshals could serve her complaint.
25         Plaintiff failed to appear for the hearing. The Court nonetheless gave
           Plaintiff an extension of time to return the service packets. Plaintiff did not
26         return the service packets and the case was dismissed.
27                In CV 18-2468, this Court ordered Plaintiff to show cause why the
           case should not be dismissed as duplicative of CV 18-2467. To date,
28         Plaintiff has not responded to the Court’s show cause order.
                  Plaintiff now files this case, which again appears to be duplicative of
 1         CV 18-2467 and CV 18-2468. With respect to Plaintiff’s motion to
           proceed in forma pauperis,
 2                         Congress provided with respect to in forma pauperis
                  cases that a district court "shall dismiss the case at any time if
 3                the court determines" that the "allegation of poverty is untrue"
                  or that the "action or appeal" is "frivolous or malicious,"
 4                "fails to state a claim on which relief may be granted," or
                  "seeks monetary relief against a defendant who is immune
 5                from such relief." 28 U.S.C. § 1915(e)(2). While much of
                  section 1915 outlines how prisoners can file proceedings in
 6                forma pauperis, section 1915(e) applies to all in forma
 7                pauperis proceedings, not just those filed by prisoners. Lopez
                  v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)("section
 8                1915(e) applies to all in forma pauperis complaints"). "It is
                  also clear that section 1915(e) not only permits but requires a
 9                district court to dismiss an in forma pauperis complaint that
                  fails to state a claim." Id. Therefore, this court must dismiss
10                an in forma pauperis complaint if it fails to state a claim or if
                  it is frivolous or malicious.
11                         "[A] complaint, containing both factual allegations and
                  legal conclusions, is frivolous where it lacks an arguable basis
12                either in law or in fact." Neitzke v. Williams, 490 U.S. 319,
                  325 (1989). Furthermore, "a finding of factual frivolousness
13                is appropriate when the facts alleged rise to the level of the
                  irrational or wholly incredible, whether or not there are
14                judicially recognized facts available to contradict them."
                  Denton v. Hernandez, 504 U.S. 25, 33 (1992). "A case is
15                malicious if it was filed with the intention or desire to harm
                  another." Andrews v. King, 398 F.3d 1113, 1121 (9th Cir.
16                2005).
           Kennedy v. Andrews, 2005 WL 3358205, *2-*3 (D. Ariz. 2005).
17                In this case, this third attempt to appeal the same denial of social
           security disability benefits appears to be frivolous, and this Court will
18         dismiss this case as such unless Plaintiff can show cause why the case
19         should not be dismissed.
           All of this Court’s statements with respect to CV 18-3322 apply equally to this
20
     case. Thus, Plaintiff will also be required to show cause why this case should not be
21
     dismissed. Therefore,
22
           IT IS ORDERED transferring CV 18-3323-PHX-DLR to the undersigned; the
23
     case number shall be CV 18-3323-PHX-JAT.
24
     ///
25
     ///
26
     ///
27
     ///
28


                                              -2-
 1         IT IS FURTHER ORDERED that, by October 26, 2018, Plaintiff shall show
 2   cause why this case should not be dismissed as frivolous for the reasons stated above.
 3         Dated this 18th day of October, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
